SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [FEE REQUIRED] For the Fiscal Year Ended February 28, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] For the transition period from to . 0-17793 (Commission File Number) WILDER RICHMAN HISTORIC PROPERTIES II, L.P. (Exact name of registrant as specified in its governing instruments) Delaware 13-3481443 (State or other jurisdiction of organization) (I.R.S. Employer Identification No.) Wilder Richman Historic Corporation 340 Pemberwick Road Greenwich, Connecticut 06831 (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code: (203) 869-0900 Securities registered pursuant to Section 12(b) of the Act: None (Title of each Class) Securities registered pursuant to Section 12(g) of the Act: Units of Limited Partnership Interest (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes NoX Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes NoX Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes No X Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in a definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.X Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated FilerNon-Accelerated Filer X Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X As of September 13, 2011, Registrant has 0 outstanding units of limited partnership interest. The aggregate sales price of the units of limited partnership interest held by non-affiliates of the Registrant is $19,280,000.There is currently no public market for the units of limited partnership interest and, accordingly, such figure does not represent the market value for the units. In December 2007, the general partner formed a liquidating trust, and all of the Registrant’s remaining assets have been transferred to such liquidating trust.Registrant has also filed a Certificate of Dissolution with the Delaware Secretary of State.The Registrant filed a final Federal tax return in 2007. Documents incorporated by reference: The Prospectus of the Registrant, dated May 13, 1988 and filed pursuant to Rule 424(b)(iii) under the Securities Act of 1933, is incorporated by reference into Parts I, II and III of this Annual Report on Form 10-K. PART I Item 1.Business General Development of Business and Narrative Description of Business Registrant is a limited partnership which was formed under the Delaware Revised Uniform Limited Partnership Act on October 15, 1987.The general partner of Registrant is Wilder Richman Historic Corporation, a Delaware corporation (the "General Partner" or "WRHC"). Registrant was organized to acquire all of the limited partnership interests in Dixon Mill Associates I (Phase One), Limited Partnership, Dixon Mill Associates II (Phase Two), Limited Partnership, and Dixon Mill Associates III (Phase Three), Limited Partnership, each of which is a New Jersey limited partnership (individually "Dixon Mill I," "Dixon Mill II" and "Dixon Mill III," respectively, and collectively the "Operating Partnerships")each Operating Partnership owned one phase ("Phase") of an aggregate 433-unit residential apartment complex (the "Complex") located in Jersey City, New Jersey, that consists of buildings designated as certified historic structures by the U.S.
